Citation Nr: 1217754	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1967.  He died in September 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In June 2008, the appellant testified at a hearing before a decision review officer.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A July 2011 Board decision denied service connection for the cause of the Veteran's death.  The appellant thereafter appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2012, the Court granted a Joint Motion for Remand (JMR) by the appellant and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and to remand the case for readjudication in accordance with the JMR.  

No medical opinion was obtained in connection with the appellant's claim.  In the JMR, the parties agreed that, pursuant to 38 U.S.C.A. § 5103A(a), VA is required to assist a claimant in obtaining a medical opinion if such assistance is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1) (2011).  

In this regard, the Board notes that, at the time of the Veteran's death, he was service connected for diabetes mellitus, type II (20%); peripheral neuropathy of the left foot (10%); and peripheral neuropathy of the right foot (10%).  According to the certificate of death, the Veteran died in September 2005 as a result of respiratory arrest, pulmonary hemorrhage, and leukemia.  The appellant contends that the Veteran's diabetes mellitus, type II, contributed to his death.  As the parties agreed in the JMR, the Board did not consider the provisions of 38 C.F.R. § 3.312(c)(3).  That regulation sub-part provides that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2011).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be presumed.  Id.  

In considering whether a service-connected disease or injury contributed to the Veteran's death due to debilitating effects and general impairment of health, the Board observes that the Veteran had been diagnosed with coronary artery disease.  On August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  Further, "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  38 C.F.R. § 3.309, Note 3 (2011).

Here, the Veteran's service records confirm that he was stationed in the Republic of Vietnam during service.  Additionally, service connection for diabetes mellitus, type II, as presumptively related to the in-service herbicide exposure had been awarded.  Therefore, his in-service exposure to herbicides is conceded.  Furthermore, a review of the Veteran's VA treatment records prior to his death indicate that he required continuous medication for his coronary artery disease, which would have warranted a 10 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).  Thus, the Board concludes that the coronary artery disease would have been presumptively related to the Veteran's military service.  

The appellant also contends that the Veteran's leukemia was related to herbicide exposure.  In an April 2012 statement, the appellant's attorney noted that the Veteran was initially diagnosed with myelodysplasia that later turned into leukemia and also argued that medical studies have shown a link between herbicides and the development of myelodysplasia.  

As noted above, no medical opinion has been provided.  Due to the complex medical issues involved in this case, the Board finds that a remand is warranted as a medical opinion is necessary to substantiate this claim.  38 U.S.C.A. § 5103A(a)(1).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant and her attorney a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on claims for DIC benefits.  See Fast Letter 09-05.  The letter should explain, what, if any, information and evidence (medical or lay) not previously provided to VA is necessary to substantiate the appellant's claims and should include:  (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The letter should indicate which portion of the evidence, if any, is to be provided by the appellant and which portion, if any, VA will attempt to obtain for her.  

2.  Obtain an opinion from an appropriate VA medical specialist as to the etiology of the cause of the Veteran's death.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  After reviewing the claims folder and considering the pertinent evidence of record (including the September 2005 certificate of death, which lists the causes of the Veteran's death as respiratory arrest, pulmonary hemorrhage, and leukemia), the medical specialist should opine as to:  

a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's service-connected disabilities and those for which service connection would have been warranted (diabetes mellitus, type II; peripheral neuropathy of both feet; and coronary artery disease) caused, materially contributed to, or hastened his death. 

In answering this question, the examiner should determine whether the Veteran's diabetes mellitus, type II; peripheral neuropathy of both feet; and coronary artery disease involved active processes affecting vital organs that produced debilitating effects and general impairment of health to an extent that would have rendered him materially less capable of resisting the effects of respiratory arrest, pulmonary hemorrhage, and leukemia.

b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's leukemia had its clinical onset in service or was otherwise related to active duty, including the Veteran's conceded in-service exposure to herbicides.  In answering this question, the examiner should address the April 2012 attorney's statement regarding medical studies showing a link between herbicides and the development of myelodysplasia.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit remains denied, the appellant and her attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

